Mr. Justice Duncan . delivered the opinion of the court. 2. Vendor and purchaser, § 242*—when earnest money may he forfeited. Where a seller of real estate did not waive the provisions of a contract requiring objections to the title to be made within ten days after the abstract was furnished, he was entitled to recover the earnest money which the contract provided should be forfeited as liquidated damages, even though building' restrictions existed which were material defects in the title. 3. Vendor and purchaser, § 103*—when provision of contract not waived. A seller of real estate does not waive provisions of a contract requiring notice of objections to the title to be made within a certain time, even though it appears that the buyer previously objected to such title because of certain building restrictions and a third party, at whose office the contract was to be completed, agreed to have such restrictions removed, where there was no evidence that such third party was the agent of the seller, or authorized to make the promise.